UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BRANDON LEWIS CAIN,

Petitioner,
Case No. 2:19-cv-10346
V. Honorable Nancy G. Edmunds
THOMAS WINN,
Respondent.

/

ORDER DENYING PETITIONER’S REQUESTS [ECE Nos. 11, 14-15]
TO VACATE THE ORDER OF REASSIGNMENT,

GRANTING PETITIONER’S MOTION FOR A STAY [ECF No. 3],
DENYING PETITIONER’S MOTION TO APPOINT COUNSEL [ECF No. 2]

AND HIS MOTION FOR AN EVIDENTIARY HEARING [ECF No. 4],
AND CLOSING THIS CASE FOR ADMINISTRATIVE PURPOSES
Petitioner Brandon Lewis Cain has filed pro se habeas corpus petition under 28
U.S.C. § 2254. The habeas petition challenges Petitioner's convictions for first-degree
murder, torture, unlawful imprisonment, and two weapon offenses. Petitioner seeks a
stay of this proceeding while he exhausts state remedies for a claim not previously
presented to the state courts. He also seeks appointment of counsel, an evidentiary
hearing, and an order vacating the order of reassignment to this Court. For the reasons
given below, the motion for a stay will be granted, and the other motions and requests will
be denied.
|. Background

Following a jury trial in 2012, Petitioner was convicted of two counts of

premeditated murder, Mich. Comp. Laws § 750.316(1)(a), two counts of felony murder,
Mich. Comp. Laws § 750.316(1)(b),' two counts of torture, Mich. Comp. Laws § 750.85,
two counts of unlawful imprisonment, Mich. Comp. Laws § 750.349b, one count of felon
in possession of a firearm, Mich. Comp. Laws § 570.224f, and one count of possessing
a firearm during the commission of a felony, Mich. Comp. Laws § 570.227b. The trial
court sentenced Petitioner to life imprisonment for the murders and concurrent terms of
twenty to fifty years in prison for the torture convictions, three to fifteen years in prison for
the unlawful-imprisonment convictions, and one to five years in prison for the felon-in-
possession conviction. The trial court sentenced Petitioner to a consecutive term of two
years in prison for the felony-firearm conviction.

Petitioner moved for a peremptory reversal of his convictions on the basis that the
trial court read the wrong oath to the jury following voir dire. The Michigan Court of
Appeals granted Petitioner's motion and remanded his case for a new trial. The
prosecutor, however, appealed the appellate court’s decision. The Michigan Supreme
Court then vacated the lower court’s order, reinstated Petitioner's convictions and
sentences, and directed the Michigan Court of Appeals to consider Petitioner's remaining

claims. See People v. Cain, 498 Mich. 108; 869 N.W.2d 829 (2015)?

 

* There were two murder victims, but the prosecution proceeded on the theory that
Petitioner was guilty of premeditating the murders and committing the murders during
the commission of another felony.

? Justice David F. Viviano filed a dissenting opinion, which Justice Bridget Mary
McCormack joined.
On remand to the Michigan Court of Appeals, Petitioner argued that (1) his trial
attorney was ineffective for failing to produce an expert witness on cell phones, (2) the
trial court should have granted his motion for a severance, (3) the trial court made errors
when a former co-defendant decided to plead guilty and testify for the prosecution, and
(4) the trial court's questioning of certain witnesses demonstrated bias for the prosecution.
The Michigan Court of Appeals affirmed Petitioner's convictions, but remanded his case
so that the trial court could vacate Petitioner's duplicative murder convictions and
sentences. See People v. Cain, No. 314342, 2016 WL 146029 (Mich. Ct. App. Jan. 12,
2016) (unpublished). On June 28, 2016, the Michigan Supreme Court denied leave to
appeal because it was not persuaded to review the issues. See People v. Cain, 499 Mich.
971; 880 N.W.2d 540 (2016).

On October 13, 2016, Petitioner filed a motion for relief from judgment in the state
trial court. He claimed that (1) his appellate attorney was ineffective, (2) he had newly
discovered evidence, (3) his trial attorney was ineffective for failing to call Nyiesha Jones
as a witness, (4) the prosecution’s motion was heard and granted without defense
counsel being present, (5) trial counsel failed to admit a 911 call to establish that a victim
did not know the identity of her kidnapper, (6) the courtroom was closed during voir dire,
(7) the trial court was biased in favor of the prosecution, and (8) his trial attorney could
have testified that the money he received from a co-defendant was paid to his attorney in
another case. Petitioner also alleged that the cumulative effect of the errors prejudiced
him, he was actually innocent, and he had newly-discovered evidence in the form of an

affidavit by proposed witness Anthony Hunter. The trial court denied Petitioner's motion

3
on December 13, 2016, and the Michigan Court of Appeals denied leave to appeal the
trial court’s decision. See People v. Cain, No. 337966 (Mich. Ct. App. July 7, 2017)
(unpublished). On May 16, 2018, the Michigan Supreme Court also denied leave to
appeal. See People v. Cain, 501 Mich. 1074; 911 N.W.2d 193 (2018), reconsideration
denied, 502 Mich. 941; 915 N.W.2d 465 (2018).

Meanwhile, in 2017, Petitioner filed three habeas corpus petitions in this District.
The first two petitions were summarily dismissed because Petitioner did not identify the
conviction he was challenging. See Cain v. McCullick, No. 2:17-cv-11319 (E.D. Mich.
May 11, 2017); Cain v. Balcarcel, No. 1:17-cv-11852 (E.D. Mich. June 21, 2017). The
third petition challenged a conviction for two counts of assault with intent to commit
murder. That petition was held in abeyance, and the case was administratively closed,
while Petitioner pursued state remedies. See Cain v. McCullick, No. 5:17-cv-12268 (E.D.
Mich. July 17, 2017).

On February 4, 2019, Petitioner filed his habeas corpus petition in this case. He
alleges as grounds for relief that: (1) he has satisfied the “actual innocence” standard of
Schlup v. Delo, 513 U.S. 298 (1995); (2) the trial court violated his right to due process
by failing to properly swear the jurors after jury selection; (3) the trial court mishandled
the situation that arose when co-defendant Miguel Rodriguez chose to plead guilty mid-
trial and refused to testify; (4) he was deprived of his right to an impartial judge; (5) he
was deprived of effective assistance of counsel; (6) he was deprived of his right to a public
trial when the trial court prevented his family, friends, and other supporters from

observing the voir dire proceeding; (7) the trial court deprived him of due process by failing

4
to read the standard criminal jury instruction on identification; (8) the trial court erred when
it admitted various witnesses’ cell phone records; (9) the prosecutor engaged in
misconduct by arguing facts not supported by any evidence; and (10) appellate counsel
provided ineffective assistance by failing to raise “dead bang” issues on direct appeal.

Petitioner moved for a stay, for appointment of counsel, and for an evidentiary
hearing on the same day that he filed his habeas petition. Petitioner contends that he
needs an attorney to ensure that his cases are sufficiently presented to the court and that
he needs an evidentiary hearing to develop the facts for his claims about his trial and
appellate attorneys and to show that he is actually innocent. In his motion for a stay,
Petitioner asks the Court to hold his habeas petition in abeyance while he exhausts state
remedies for a newly-discovered claim that his trial attorney received funds from the
prosecution’s key witness. Finally, in two letters to the Court and in an affidavit filed on
April 8, 2019, Petitioner objects to the reassignment of his case from United States District
Judge David M. Lawson to this Court.

ll. Discussion
A. The Case Assignment

Petitioner's case initially was randomly assigned to Judge Lawson. On February
14, 2019, the case was reassigned to this Court as a companion to Petitioner’s first
habeas corpus petition. Petitioner maintains that his 2017 case was a grievance about
jail conditions and that the case had nothing to do with his criminal convictions or with
being illegally detained. He seeks to have the Court vacate the order of reassignment

from Judge Lawson to this Court and to reassign his case to United States District Judge

5
Judith E. Levy, who was assigned to the third habeas case that Petitioner filed in 2017.
See Cain v. McCullick, No. 5:17-cv-12268 (E.D. Mich. 2017).

While it is true that Petitioner did not list any convictions in his first and second
habeas cases (case numbers 2:17-cv-11319 and 1:17-cv-11852), he did label his
pleadings a petition for the writ of habeas corpus under 28 U.S.C. § 2254. He also stated
that he was unconstitutionally restrained by his warden in violation of his federal rights
and that all his claims were fully exhausted. He did not mention anything about jail
conditions. In fact, he was incarcerated in a state prison at the time.

Further, under this District's Local Rules, successive habeas corpus petitions must
be assigned to the judge to whom the initial petition was assigned. LR 83.11(b)(5).
Because case number 2:17-cv-11319 was Petitioner's first habeas case and because that
case was assigned to this Court, the present case was properly reassigned from Judge
Lawson to this Court. The Court is not required to reassign this case to Judge Levy
because the case before Judge Levy challenges a different conviction.

Accordingly, the Court denies Petitioner’s requests (ECF Nos. 11,14, and 15) to
vacate the order reassigning this case from Judge Lawson to this Court. The Court will
proceed to address Petitioner's motions for a stay, for appointment of counsel, and for an
evidentiary hearing.

B. The Motions to Stay, to Appoint Counsel, and to Hold an Evidentiary Hearing

In his motion for a stay, Petitioner asks the Court to stay this federal case and to
hold his habeas petition in abeyance while he exhausts state remedies for a new claim

that his trial attorney “received funds from a State’s key witness behind Petitioner's back.”

6
Mot. to Stay, ECF No. 3, 11. The doctrine of exhaustion of state remedies requires state
prisoners to give the state courts an opportunity to act on their claims before they present
their claims to a federal court in a habeas corpus petition. See 28 U.S.C. § 2254(b)(1),
(c); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). This requirement is satisfied if the
prisoner “invok[es] one complete round of the State’s established appellate review
process,” including a petition for discretionary review in the state supreme court “when
that review is part of the ordinary appellate review procedure in the State.” O’Sullivan,
526 U.S. at 845, 847. Thus, to properly exhaust state remedies, a prisoner must fairly
present the factual and legal basis for each of his claims to the state court of appeals and
to the state supreme court before raising the claims in a federal habeas corpus petition.
Wagner v. Smith, 581 F.3d 410, 414-15 (6th Cir. 2009).

Without the state-court record, the Court is unable to determine whether Petitioner
has exhausted state remedies for all his present claims. However, he wishes to amend
his petition to include a new claim that he did not previously raise in state court. A
dismissal of this case while Petitioner pursues additional state-court remedies could result
in a subsequent petition being barred by the one-year statute of limitations, 28 U.S.C. §
2244(d). The Supreme Court, however, has approved a “stay-and-abeyance” procedure
that allows district courts to stay a federal proceeding and to hold a habeas petition in
abeyance while the petitioner pursues state remedies for his unexhausted claims. See
Rhines v. Weber, 544 U.S. 269, 275 (2005). After the prisoner exhausts his state
remedies, the federal court can lift its stay and allow the petitioner to proceed in federal

court. /d. at 275-76.
The Rhines stay-and-abeyance procedure is available when the petitioner has
good cause for the failure to exhaust his state remedies first in state court, the
unexhausted claims are potentially meritorious, and the petitioner is not engaged in
abusive litigation tactics. /d. at 278. If the prisoner satisfies those conditions, the district
court should stay, rather than dismiss, the petition. /d.

Petitioner does not appear to be engaged in abusive litigation tactics, and the
contention that his trial attorney received funds from a key prosecution witness without
Petitioner's knowledge is not clearly meritless. Furthermore, because Petitioner allegedly
discovered the basis for his new claim only recently, he has shown good cause for not
raising the claim on appeal or in his motion for relief from judgment. Thus, the Rhines
factors arguably are satisfied.

An additional question is whether Petitioner has an available state remedy to
exhaust. He filed a previous motion for relief from judgment in the state trial court, and
the Michigan Court Rules generally prohibit the filing of more than one motion for relief
from judgment. See Mich. Ct. R. 6.502(G)(1) (providing that, “after August 1, 1995, one
and only one motion for relief from judgment may be filed with regard to a conviction’).
An exception exists, however, for claims of new evidence that were not discovered before
the first motion for relief from judgment was filed. See Mich. Ct. R. 6.502(G)(2). In light
of this exception, Petitioner may still have an available state remedy to exhaust. The
Court, therefore, grants Petitioner's motion for a stay (ECF No. 3) and denies as moot his
motion for appointment of counsel (ECF No. 2) and his motion for an evidentiary hearing

(ECF No. 4).
The Court orders Petitioner to present his new claim to the state trial court within
sixty (60) days of the date of this order. If Petitioner is unsuccessful in state court and
wishes to return to federal court, he must file an amended habeas corpus petition and a
motion to lift the stay in this case, using the same caption and case number that appear
on page one of this order. The amended petition and motion to lift the stay must be filed
within sixty (60) days of exhausting state remedies.

The Court expresses no opinion on whether any of Petitioner's present claims or
his future claim will be barred from substantive review if, and when, Petitioner returns to
this Court. Additionally, any failure to comply with this order could result in the dismissal
of this case. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014). Finally, the Court is

closing this case for administrative purposes. Nothing in this order should be construed

“Ash Led

4 Ln G uh Elmar
UNITED STATES DISTRICT JUDGE

as an adjudication of Petitioner’s claims.

Dated:
